ON MOTION NOE REHEARING-.
Smith, P. J. —
Ata:TOdiruc' amount: remitaThe trial court gave for plaintiff an instruction directing the jury that if they found for plaintiff to return a verdict for $79 with interest at six per cent from the time of the demand for payment. This was error because the undisputed evidence shows that the contract price for printing the brief mentioned in the account sued on was $1 per page and that there were only seventy-six pages 0j seventy-nine. The discrepancy between the amount found by the jury and that they should have found under the evidence is too large to fall within the principle of the maxim, de minimis lex non curat.
*199The motion must be sustained and the judgment reversed, unless the plaintiff will in ten days hereafter file with the clerk a remittitur of $3.90, in which case the judgment will stand. The costs of the appeal adjudged against respondent.